Citation Nr: 1514779	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-46 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to October 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In a March 2014 decision, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  They have been returned to the Board.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea (OSA) is not etiologically related to a disease, injury, or event in service.  

2.  The Veteran's cardiomyopathy is not etiologically related to a disease, injury, or event in service.  

	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The Veteran's OSA was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  The Veteran's cardiomyopathy was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2014.  

The Board's remand instructed the RO to schedule the Veteran for appropriate VA examinations and readjudicate the claims.

The Veteran was scheduled for and attended examinations in December 2014.  The RO readjudicated the claims in a January 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's March 2007 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in December 2014.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  The examiner who performed the OSA examination noted in January 2015 that she did the examination and considered the sleep study results that had recently become available.  She also noted that the examiner who did the cardiomyopathy examination addressed sleep apnea but did not review the most recent sleep study results.  Nonetheless, the Board finds that the examinations are both adequate, as OSA had been diagnosed in a previous sleep study, and the OSA specific examiner's opinion is materially the same as the cardiomyopathy examiner's opinion inasmuch as it addresses OSA and finds no relationship to service.  Therefore, the Board has found both of these examination reports to be adequate for adjudication purposes.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection for OSA 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that OSA is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

The Veteran has a diagnosis of OSA, which was first diagnosed in approximately January 2007 by a private physician.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).

Service treatment records do not contain a diagnosis of, or treatment for, OSA.  However, at his December 2013 Board hearing the Veteran testified that his wife commented about him having issues with not breathing during sleep about eight months after he retired and his belief that it was present before he retired from service.  The Veteran testified further that he continues to utilize a continuous positive airway pressure (CPAP) machine to treat the disability.  The Veteran additionally testified at the hearing that during active service, his wife observed and informed him that he stopped breathing during his sleep.  He further stated that though he experienced fatigue during service, he failed to seek treatment for his symptoms due to his work commitments.  

At the Veteran's December 2014 VA examination for OSA, the examiner opined that the Veteran's OSA is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  It is noted that she reviewed the claims material and considered the following reported history:  

The veteran served on active duty in the US Air Force from April 23, 1984 to October 31, 2005. While on active duty he experienced episodes of excessive fatigue, (per wife) stopping breathing while sleeping and waking up gasping for air. He acknowledges never seeking care for the condition. However, the veteran was diagnosed with mild sleep apnea in late 2006. Currently, it went away for some time post his retirement but lately his wife has been complaining of his old symptoms (stopping breathing in his sleep, excessive fatigue) has returned as he works a new more stressful job.

As to her rationale for finding in the negative, she stated as follows:  

A review of the veteran's STR was silent for any complaints of sleep problems, and veteran didn't receive a diagnosis of sleep apnea until many years post active service. Exam dated March 13, 1995 the veteran denies any problems sleeping and was encouraged to stop smoking. Further, on (separation) exam dated July 29, 2005 the veteran was asked "compared to my last medical assessment/physical examination, my overall health is? worse, due to the nature of job, I haven't been able to workout so therefore, I picked up some weight & I've been feeling sluggish from weight gain, and there was no mention of sleep difficulties. 

Literature supports, symptoms of sleep apnea include loud snoring, morning headaches, fatigue and daytime sleepiness. Sleep apnea is due to obstruction of airway during sleep. There are several risk factors to include obesity, narrow airway, and genetic predisposition. Further, nearing the end of the veterans active service he acknowledges not working out, a weight gain, he has continued to gain weight post active service and presently has a BMI of 32 which by the national CDC guidelines is considered obese. Therefore, it is my opinion that the veteran's current sleep condition namely obstructive sleep apnea was not incurred or caused by his active service, but could possibly be caused by his excess weight gain causing him to be obese. 

At the Veteran's December 2014 VA examination for cardiomyopathy, the examiner also examined the Veteran for OSA and opined that the Veteran's OSA is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  It is noted that he reviewed the claims material and considered the following history:  

Sleep study 2007 due to apnea episodes at sleep. Intermittent load snoring but referred to apnea episode at wife's request. Found with Sleep study 2007-01-16 and found with mild RM Related Obstructive Sleep Apnea. Started on CPAP but not used consistently. Has not used for one year due broken. Now with concerns sleep with traffic, nodding off 2-3 times per day.

As to his rationale for finding in the negative, he stated as follows:  

Sleep Apnea can affect anyone. According to NIH and Mayo clinic, certain factors place patients at increased risk such as being overweight, male, small airways, over 60 years old, a family history of sleep apnea, race (blacks under 35 years old are at increased risk), smoking, and nasal congestion. Review of his service medical record shows that there is no documentation found of any manifestations of disability due to sleep apnea during the Veteran's service. The sleep apnea was diagnosed in 2007 which was a couple of years after his discharge from the service. 

The favorable evidence of a link between an in-service event and the Veteran's OSA consists solely of the Veteran's current assertions.  The Board notes that the Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between his OSA and his Air Force service.  The Veteran was not diagnosed with OSA while in service, and the medical evidence of records suggests that there is no medical link between OSA and his period of service. 

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of OSA to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of his OSA.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his OSA and his Air Force service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 


The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's OSA is not one considered under the provisions of 38 C.F.R. § 3.303(b).

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the VA examinations in December 2014, rendered by medical examiners as opposed to a layperson, that do not establish an etiological link between the Veteran's OSA and active Air Force service.  The two well-supported medical opinions that an etiological relationship is less likely than not definitely outweigh the Veteran's lay contentions.  This is particularly true because each examiner did in fact consider the history of snoring and symptoms as reported by the Veteran.  Although the evidence of record shows a diagnosis of OSA as of 2007 and the Veteran's report of symptoms prior to the 2007 study, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service in view of the negative medical opinions.  

The Board emphasizes that it considers the VA medical opinions in December 2014 to be competent, well-support and essentially uncontroverted medical evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds these opinions to be highly credible and probative of the issue of nexus, or the lack thereof, between the current OSA and service; as such, the preponderance of the evidence as a whole is against finding a relationship between OSA and service.  As a result, service connection is not warranted. 



IV.  Service Connection for Cardiomyopathy

The requirements for service connection as delineated above apply to the Veteran's service connection claim for cardiomyopathy.  As with OSA, however; the Board notes that cardiomyopathy is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

The Veteran has a diagnoses of cardiomyopathy diagnosed in October/November 2006.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

Service treatment records note that the Veteran was diagnosed with a benign heart murmur at the age of 12 but are negative for diagnosis of cardiomyopathy or any other heart condition.  

A report from Dr. S. dated in October 2006 shows that the Veteran was referred to Atlanta Cardiology Group due to an abnormal stress test, the findings of which were suggestive of ischemia.  The Veteran reported no chest pain or pressure or shortness of breath.  Blood pressure was normal at 120/82.  Heart rhythm was regular and EKG showed normal sinus rhythm.  It was recommended that he have a left heart catheterization.  Reports from Dr S. show assessment of cardiomyopathy.  

The Veteran underwent VA examination in September 2009 which the Board deemed inadequate as set forth in the March 2014 Board decision.  

The letter received from W.S.K., M.D., of Piedmont Healthcare, in February 2014.  Dr. K. states the Veteran was initially seen in 2006 and diagnosed with dilated, non-ischemic cardiomyopathy.  Dr. K. states this condition developed slowly over time due to uncontrolled hypertension.  Specifically, he noted that dilated cardiomyopathy develops slowly over time usually due to heart disease, illegal drug use, family history or as in the case of the Veteran from undiagnosed or poorly controlled hypertension.  He stated that cardiomyopathy only develops quickly with cases of illegal drug use and that is not the case with the Veteran.

Pursuant to the Board remand, the Veteran was then scheduled for a December 2014 VA examination to determine the etiology of his cardiomyopathy.  

At the Veteran's December 2014 VA examination for cardiomyopathy, the examiner also examined the Veteran and opined that the Veteran's cardiomyopathy is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted that the Veteran did not have ischemic heart disease or heart valve condition.  The examiner reviewed the claims material and considered the following history:  

Active Duty Dates from 4/23/1984 to 10/31/2005. Health Fair Aug 2006 found with elevated blood pressure. Evaluation by PCP with concern CAD due abnormal Nuclear Stress test with mild fixed inferior defect and moderate totally reversible anterior defect. Referred to cardiology for angiogram showing open arteries but with Cardiomyopathy, enlarged heart and ejection fraction at 34%. Started on medication and began cardiac rehab. At that time had been active demonstrating basketball drills and running court 2-3x/week, running drills with kids, with only noticed symptom of mild fatigue which he thought was due to age. Since then have continued meds, light cardioexercise, treadmill, walking. Follow-up every year and heart back to "full strength" but must take meds. Complains persistent fatigue, waking up tired, unable to focus at times and will nod off at work. No chest pain, palpitations, pedal edema.

As to etiology of the Veteran's non-ischemic dilated cardiomyopathy, the examiner observed there had been no identifiable symptoms prior to diagnosis and noted that at time discharge the Veteran was playing full court basketball, point guard and no complaints.  He noted that most cases of dilated cardiomyopathy are idiopathic (an exact cause is not known).  It is suspected may be due to a viral illness, an inherited (familial cardiomyopathy), heart valve disease (valvular cardiomyopathy), Alcoholism (alcoholic cardiomyopathy), Drug abuse or taking drugs that are toxic to the heart, Thyroid disease, or Diabetes.  When there is no known cause, the condition is called idiopathic dilated cardiomyopathy.  

As to his rationale for finding in the negative as to an etiology between cardiomyopathy and service, the examiner stated as follows:  

Veteran was found to have non-ischemic cardiomyopathy 13 months after retiring from Active Duty. Review of his service medical record shows no evidence any cardiac disability or hypertension and despite his personal cardiologist's speculation that the veteran's non-ischemic cardiomyopathy can develop slowly over time and from his poorly controlled hypertension, most cases are idiopathic and an exact cause is not known. Therefore it is less likely than not related to the service members active duty. Also, issues in his history are incidental to his current disability as review of his medical records for heart murmur noted on entry to active duty reports no treatment recommended and there has been no documentation of a heart murmur on exam while on active duty. Lastly, concerns of undiagnosed hypertension are discounted as on review of the veterans medical record shows there been isolated, (2 times) mild blood pressure elevation which is not unusual but less than 150 mm/hg systolic and nearly all other blood pressures reading has been normal. Therefore, there has been no etiology that provides a specific cause of his disability which is common for non-ischemic cardiomyopathy. Therefore it is less likely than not incurred in or caused by the claimed service. 

I have reviewed the Veteran's comment from his personal cardiologist and differ in opinion as specific diagnosis of non-ischemic cardiomyopathy is speculation as most cases are idiopathic unless a specific cause can be documented.

The available medical evidence does not establish a connection between the Veteran's cardiomyopathy and the Veteran's active military service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, they are not applicable here as the Veteran's cardiomyopathy is not one considered under the provisions of 38 C.F.R. § 3.303(b).  While certain cardiovascular diseases are conditions considered under 38 C.F.R. § 3.303(b), the Board finds that in light of the record to include the December 2014 cardiomyopathy VA examination, cardiomyopathy is not one of those presumptive cardiovascular diseases.

The favorable evidence of a link between an in-service injury and the Veteran's cardiomyopathy largely consists of the Veteran's assertions, in addition to Dr. K.'s February 2014 statement.  While the Veteran is entirely competent to report his symptoms, as a lay person he is not competent to associate any of his claimed symptoms of cardiomyopathy to his service, as he lacks the specific medical training to provide a competent opinion.  See also 38 C.F.R. § 3.159(a)(1) (2014).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.  The Board must also examine the medical evidence as to the issue of a nexus between his cardiomyopathy and his Air Force service.  

Inasmuch as Dr. K.'s statements have been considered, the Board finds for the following reasons that they are less probative than the December 2014 VA examiner's opinion as to etiology of the current cardiomyopathy.  This is because the VA examiner in December 2014 considered all of the evidence to include Dr. K.'s opinion and rejected with specific reasons, and also because Dr. K. does not actually offer an etiology opinion in his statement.  Rather, the letter essentially suggests that since cardiomyopathy develops over time, the time period involved here suggests that the Veteran's cardiomyopathy began in service.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  Here, the Board finds Dr. K.'s opinion is too general and inconclusive in nature as he does not actually associate the Veteran's current cardiomyopathy to service but rather associates it with uncontrolled and undiagnosed hypertension.  The Board notes that the VA examiner discounted the theory of uncontrolled hypertension in service, and instead concludes that the cardiomyopathy is idiopathic in origin and not associated with service.  For these combined reasons, the Board affords the private physician's opinion little significant value.

The VA examiner gave well-supported reasons why he finds that the current cardiomyopathy is not related to service; the Board considers this opinion to be competent and well-supported medical evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds the VA opinion to be highly credible and probative of the issue of nexus, or the lack thereof, between the current cardiomyopathy and service.  

In summary, while there is some favorable evidence, the Board has placed greater probative weight on the December 2014 VA examination report, rendered by a VA physician who reviewed the entire record, that finds no etiological link between the Veteran's cardiomyopathy and active military service.  

Although the evidence of record shows a diagnosis of cardiomyopathy, the preponderance of the evidence is against a finding that the current disability is related to any injury or disease in service.  As a result, service connection is not warranted.  


ORDER

Service connection for sleep apnea is denied.

Service connection for cardiomyopathy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


